DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 10/9/2020 have been fully considered and entered. Claim 8 has been amended as requested. Claims 11 and 14 are canceled. Applicant’s arguments have been considered but are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
2.	Applicants argue that Qin et al., is taught to provide bonding and strength in the nonwoven and not for improving resistance to water, oil, or chemicals. Applicants assert that Qin et al., already provides a means for resisting water and oil by teaching a hydrophobic polymer, such as a fluorinated or per fluorinated polymer that is dispersible in water to form superhydrophobic properties.  Thus, Applicants respectfully submits there is no suggestion that one of ordinary skill in the art would seek to use a resin coating of a polyolefin dispersion of a thermoplastic polymer such as the one taught by Moncla et al., in place of the latex of Qin et al., because the purpose of the latex in Qin (bonding and strength) is different than the purpose of the polyolefin dispersion of Moncla et al. Applicants further argue unexpected results are achieved with the combination of a polyolefin dispersion disposed on the treated surface of the nonwoven and a hydrophobic chemistry disposed on the polyolefin dispersion, namely enhanced leakage barrier. These arguments are not found persuasive. 
With regard to Applicants arguments regarding a lack of motivation to combine references, the Examiner submits that Applicants only claim a “treated” surface. The Examiner maintains that Qin et al., teach that the non-woven substrate can first be pattern bonded or needled (section 0052-0053). The Examiner submits that pattern bonding or needling is sufficient to meet the limitation of “treated”. 
With regard to Applicants arguments directed to achieving unexpected results with the combination of a polyolefin dispersion disposed on the treated surface of the nonwoven and a hydrophobic chemistry disposed on the polyolefin dispersion, the Examiner submits that Applicants are not claiming the properties of “enhanced leakage barrier, surface energy reduction from the hydrophobic composition and/or pore clogging from the polyolefin dispersion”. As such, the Examiner considers Applicants arguments not commensurate in scope with the claimed subject matter. Nevertheless, the Examiner is of the position that once treated substrate of modified Qin et al., is provided, an “enhanced leakage barrier” would be observed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain 
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 1-10, 12-13 and 15-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (U.S. Patent Application Publication No. 2013/0029551) in view of Moncla et al., (U.S. Patent Application Publication No. 2005/0100754). 
	The published patent application issued to Qin et al. teaches a barrier material having a super-hydrophobic surface (See Abstract), the barrier material comprising: a nonwoven substrate treated with a composition including a hydrophobic component and water (paragraphs [0034], [0051], [0060] and [0065]). With regard to the claimed water impermeable limitations, super-hydrophobic surfaces are known to repel water very effectively. With regard to the difference between water repelling and water impermeable, the Examiner does not see a patentably distinguishable difference between the two terms. If water is effectively repelled than water will not be able to penetrate or permeate into the substrate. Qin et al. teaches applying the hydrophobic component to the surface of non-wovens or tissue webs made of cellulose (paragraph [0064]). Qin et al. teaches wherein the barrier material includes a hydrophilic surface opposite the hydrophobic surface (paragraph [0070]). Qin et al. teaches wherein the hydrophobic component is selected from the group consisting of fluorinated polymers or perfluorinated polymers (paragraph [0034]). Qin et al. teaches the composition further comprises nano-structured particles (paragraph [0039]). Qin et al. teaches wherein the nano-structured particles are selected from the group consisting of fumed silica, hydrophobic titania, zinc oxide, nanoclay, and composition further comprises a surfactant, wherein the surfactant is selected from nonionic, cationic, and anionic surfactants (paragraph [0046]). Qin et al. teaches wherein the hydrophobic component is a water-dispersible hydrophobic polymer (paragraph [0034]). Qin et al. teaches wherein the water-dispersible hydrophobic polymer includes a comonomer selected from acrylic monomers (paragraph [0034]). Qin et al. teaches the composition further comprises a stabilizing agent selected from the group consisting of long chain fatty acids, long chain fatty acid salts, ethylene-acrylic acid, ethylene-methacrylic acid copolymers, sulfonic acid, and the like (paragraphs [0046]-[0047]). Qin et al. teaches the composition further comprises a filler selected from the group consisting of milled glass, calcium carbonate, aluminum trihydrate, talc, antimony trioxide, fly ash, clays, and the like (paragraph [0049]).
With specific regard to claim 5, Qin et al., does not teach the claimed air permeability of the non-woven or using a non-woven substrate having the claimed air permeability. However, it would be obvious to a person of ordinary skill in the art to select a breathable or air permeable type of non-woven when forming a tissue type disposable product. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
With regard to Applicant’s arguments directed to the amount of coating employed by Qin et al., (e.g., minimum coating Qin et al., applied to induce hydrophobicity), the Examiner is of the position that a person of skill in the art would recognize that if higher water penetration prevention was required the coating could be varied as a function of substrate pore size, surface energy and thickness of coating (sections 0074). Applicants have not limited the substrate pore size, surface energy and/or coating thickness.  
With regard to the limitations pertaining to a hydrophilic non-woven having a “treated” surface and polyolefin disposed on said “treated” surface as recited in claim 1, Qin et al., teach substrates of 
Qin does not teach that the resin coating is polyolefin dispersion. 
The published application issued to Moncla et al., teach an aqueous dispersion comprising a thermoplastic resin composition which when applied to substrates of fiber or paper provides water, oil, chemical and corrosion resistance and heat sealability (abstract and section 0004). Said thermoplastic resin component is comprised of various polyolefins including polypropylene and polyethylene (sections 0006-0011). 
Therefore, motivated by the desire to provide water, oil, chemical and/or corrosion resistance and heat sealability to a fibrous substrate, it would have been obvious to bond the non-woven/tissue webs or Qin et al., with the aqueous thermoplastic resin dispersion taught by Moncla et al. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/
Primary Examiner, Art Unit 1789